Citation Nr: 0822336	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.






ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to September 1969.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that the alleged in-
service stressors occurred to support the diagnosis of post-
traumatic stress disorder related to the veteran's 
experiences in Vietnam. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 5107(b) (West 
2002): 38 C.F.R. §§ 3.303, 3.304(f) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection, that is: evidence of current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; and evidence of 
a relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service.  

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the general provisions for the effective 
date of the claim, that is, the date of receipt of the claim, 
and for the degree of disability assignable.




As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim of 
service connection for post-traumatic stress disorder was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.) 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records. 

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on a claim.  In the 
absence of credible information provided by the veteran of 
the time and place and unit of the alleged in-service 
stressors, there are insufficient facts to justify a VA 
request for verification of the in-service stressors and as 
there is no credible evidence that establishes an in-service 
stressor, a VA examination is not mandated by 38 C.F.R. 
§ 3.159(c).




REASONS AND BASES FOR FINDING AND CONCLUSION

The service personnel records show that that the veteran 
served in the U.S. Army and he served in Vietnam from January 
1969 to August 1969.  His principle duty was teletype 
operator with a supply company and a maintenance battalion. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of post-traumatic 
stress disorder. On separation examination, the psychiatric 
evaluation was normal. 

After service, the veteran filed his claim of post-traumatic 
stress disorder in September 2004.  

The veteran did not return a PTSD questionnaire describing 
his in-service stressors.  

VA records show that in September 2004 the veteran complained 
of symptoms of post-traumatic stress disorder, including 
depression and anger, since Vietnam, where he was once fired 
on during the night.  The diagnosis was to rule out 
post-traumatic stress disorder.  

Records of a Vet Center from August 2004 to January 2005 show 
that the veteran complained of not being the same since he 
returned from Vietnam.  In January 2005, the veteran 
complained of depression and anger since he returned from 
Vietnam.  He stated that he was in Vietnam for 12 months, 
that he was attached to a Special Forces unit, that he was 
fired upon while on supply convoys, that he found bodies in 
[concertina] wire, that he was fired on at night, and that he 
heard the sounds of wounded soldiers around him.  The 
assessment was possible post-traumatic stress disorder. 

VA records show that from November 2004 to February 2005 the 
psychiatric assessments were to rule out post-traumatic 
stress disorder.  From May 2005 to June 2006, the psychiatric 
assessments were post-traumatic stress disorder. 

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Analysis

Although the record contains a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because in 
order to establish service connection under 38 C.F.R. 
§ 3.304(f), there must be credible supporting evidence of the 
occurrence of the in-service stressor to support the 
diagnosis and medical evidence to link the in-service 
stressor to the current diagnosis.  38 C.F.R. § 3.304(f). 

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

The veteran asserts that he now suffers from post-traumatic 
stress disorder and that post-traumatic stress disorder was 
caused by his service in Vietnam.  The service records do not 
show that the veteran has an award for valor, or a Purple 
Heart Medal, or Combat Infantryman Badge.  The veteran's 
occupation in Vietnam was a teletype operator with a supply 
company and a maintenance battalion, neither of which was in 
a combat branch of the Army.  As the service records do not 
include a combat citation or other evidence that the veteran 
engaged in combat, and as there is no evidence from any other 
source that the veteran actually engaged in combat, the Board 
finds that the veteran was not engaged in combat with the 
enemy. 
 
Where as here the determination is made that the veteran did 
not engage in combat with the enemy, the veteran's lay 
statements alone are not sufficient to establish the 
occurrence of the alleged noncombat in-service stressors.  
And there is no other credible supporting evidence of the 
alleged noncombat in-service stressors.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

As the diagnosis of post-traumatic stress disorder is 
predicated on an in-service stressor, and as there is no 
credible evidence of any alleged noncombat in-service 
stressor, the Board rejects the current diagnosis of post-
traumatic stress disorder as related to the veteran's Vietnam 
service.  

Although there is a diagnosis of post-traumatic stress 
disorder without a link, established by medical evidence, 
between current symptoms and an in-service stressor and 
credible supporting evidence that the claimed in-service 
stressor occurred, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


